July 5, 1922. The opinion of the Court was delivered by
The facts of this case will sufficiently appear in the appeal heretofore decided (115 S.C. 168; 104 S.E., 567; 13 A.L.R., 1268), the opinion in which of the Court en banc has recently been filed. From verdict and judgment for defendant, the plaintiff appeals. The exceptions raise these questions:
1. Was there error in excluding the report of Dr. Coward? This is concluded against the contention of the appellant in the opinion last above referred to.
2. Was the presiding Judge guilty of conduct tending to coerce the jury into finding a verdict? The grounds stated in the exception sufficiently demonstrate the lack of foundation for this charge.
3. Was there error in the charge relating to proximate cause?
The error assigned is in the following sentence:
"If there had been any intervening or a new and independent cause beyond the control of the State, its servants or agents, which ought not to have been anticipated or foreseen by the State." the State would not be liable. *Page 272 
The judgment of the Circuit Court upon the first trial, in favor of the State, was reversed upon the ground of error in charging that "any intervening cause" would relieve the State from liability; the Court very properly holding that any intervening cause would not be sufficient, but that it must have been such an intervening cause as operated of itself to produce the injury and was not the natural result of the prime cause. The Circuit Judge had this decision before him and evidently intended to connect the words "any intervening cause," as well as the words "new and independent cause," with the proper limitation which followed.
4. The fourth exception assigns error in not charging a certain proposition of law. We do not find that any request to so charge was preferred, and the exception, therefore, will not be considered.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.